STATE OF MICHIGAN

                           COURT OF APPEALS



PEGGY S. ROACH, a/k/a PEGGY S.                              UNPUBLISHED
FITZSTEPHENS,                                               May 12, 2016

             Plaintiff-Appellee,

v                                                           No. 324146
                                                            Van Buren Circuit Court
DANIEL J. FITZSTEPHENS,                                     LC No. 13-630647-CZ

             Defendant-Appellant.


Before: MURPHY, P.J., and WILDER and BORRELLO, JJ.

WILDER, J.

      I concur in result only.



                                                     /s/ Kurtis T. Wilder




                                          -1-